Citation Nr: 1823432	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of a bilateral hip surgery prior to March 26, 2016.

2. Entitlement to a rating in excess of 10 percent for residuals of a left hip surgery with scar, from March 26, 2016.

3. Entitlement to a rating in excess of 10 percent for residuals of a right hip surgery with scar, from March 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to July 2010.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The July 2011 rating decision granted service connection for residuals of a bilateral hip surgery, with a noncompensable rating effective July 6, 2010. During the period on appeal, a December 2016 rating decision granted service connection for residuals of a left and right hip surgery with scars, with two separate 10 percent ratings effective March 26, 2016. As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2016. Nonetheless, subsequent to the March 2016 examination, the United States Court of Appeals for Veterans Claims held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59". See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As the prior VA examination did not comply with Correia, a remand is necessary to afford the Veteran a new VA examination that contains adequate information pursuant to Correia.

The Board also notes that the Veteran received two separate non-compensable ratings under Diagnostic Code 7804 for surgical scars related to the Veteran's bilateral hip disability. The March 2016 examiner indicated that the scars were not painful or unstable. However, in a January 2017 correspondence, the Veteran contends that the scar on her right hip is painful. Thus, a remand is also warranted to determine the nature and severity of the Veteran's surgical scars. 
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination so as to determine the current nature and severity of her service-connected bilateral hip disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. The examiner must provide all examination findings, along with a complete rationale for the conclusions reached. 

a.) The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected bilateral hip disability. The examiner should conduct range of motion testing of the joints (expressed in degrees). The examiner should record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so. 

b.) The examiner should identify the number of scars the Veteran has in relation to her bilateral hip surgery. 

For each scar identified the examiner should state whether it is painful, unstable, or both.  Attention is invited to the January 2017 Correspondence, as it relates to the Veteran's scars.

A rationale should be provided for any opinion offered.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




